ON PETITION EOR REHEARING.
Bussell, J.
In Webb v. Pope, 118 Ga. 627 (45 S. E. 478), it was held that if an attachment is sued out by C against A and B, and a replevy bond is given, conditioned to pay to the plaintiff the amount of the judgment and costs that C might recover against A, and the plaintiff recovers no judgment against A individually, but recovers only a judgment against A and B jointly, no fi. fa. on that judgment can be issued against the surety on the bond. In this case a bail-trover suit was instituted against two defendants; one of them desired to replevy the property, and gave a bond conditioned to redeliver the property to pay the eventual condemnation money in the case (not merely to pay the amount of the judgment against *851the particular defendant). It is true that the ease was not fully described in the bond, but in the pleading and in the proof it was conceded that the bond was given in the ease in which the judgment was rendered. We think the distinction between the Webb case, supra, so strongly relied on by the plaintiff in error, and the case.at bar is plain. The difference in the conditions of the two bonds is obvious and controlling. Rehearing denied.